Order reversed, with ten dollars costs and disbursements, and motion granted in part, without costs. Memorandum: An order dated May 29, 1936, directed plaintiff to serve a bill of particulars setting forth, among other matters: “ (4) * * * each item * * * that constitutes plaintiff’s claim for damages in the sum of $10,000,” and “ (5) which * * * injuries claimed by the plaintiff are permanent and the nature of the same.” In response to that order plaintiff’s bill of particulars alleges: “ 4. That the plaintiff’s claim for damages in the sum of $10,000 is for pain and suffering and disability. 5. That the injuries to plaintiff’s left ankle and leg and back are, on information and belief, permanent injuries.” Believing that plaintiff’s bill of particulars is insufficient to apprise defendant of certain items upon which the court has directed plaintiff to inform the defendant, we conclude that an order may issue precluding plaintiff from giving evidence upon the trial as to any alleged disability suffered by her and as to alleged permanent injuries to her left ankle, leg and back, unless within twenty days from notice to her of the entry of this order a proper bill of particulars is served stating the nature and duration of plaintiff’s alleged disability and the nature of the alleged injuries to her left ankle, leg and back which it is claimed are permanent. All concur. (The order denies defendant’s motion for a preclusion order in a negligence action.) Present — Sears, P. J., Thompson, Crosby, Lewis and Cunningham, JJ.